Citation Nr: 0029441	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

2.  Entitlement to service connection for a disability 
manifested by constipation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO that denied a claim of entitlement to service connection 
for a disability manifested by constipation.  The veteran was 
notified of the denial by a letter in March 1998.  This 
matter is also on appeal from an April 1998 rating decision 
by the RO that denied an application to reopen a previously 
denied claim of service connection for headaches.  In 
September 2000, the veteran testified at a hearing before a 
member of the Board.

The Board notes that, by rating action of May 1946, the RO 
denied a claim of entitlement to service connection for 
headaches.  That same month, the RO notified the veteran of 
that decision, but he did not initiate an appeal within the 
one-year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991).  In this regard, it 
should be noted that a previously denied claim of service 
connection may not be reopened in the absence of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has made it clear that the Board has a 
duty to address the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claim should be reopened.

(The issue of entitlement to service connection for a 
disability manifested by constipation will be addressed in 
the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  By rating action in May 1946, the RO denied a claim of 
service connection for headaches.  The veteran was notified 
of the denial, but did not initiate an appeal.  

2.  Certain new evidence received since the May 1946 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for headaches.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for headaches has been 
submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for 
headaches is not his first such claim.  By rating action in 
May 1946, the RO denied the veteran's claim of service 
connection for headaches.  The RO notified the veteran of 
that decision, but he did not initiate an appeal within the 
one-year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991).  As a result, the 
Board may now consider the veteran's claim of service 
connection on the merits only if "new and material 
evidence" has been presented since the May 1946 RO denial.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court or 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.  

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that Hodge requires the replacement of a two-step 
approach to handling applications to reopen as outlined in 
Manio v. Derwinski with a three-step approach.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Under 
the new approach, the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  

The Board has reviewed the additional evidence associated 
with the claims folder since the May 1946 denial, and finds 
that new and material evidence has been presented to reopen 
the claim of service connection for headaches.  (The specific 
basis for the denial of service connection for headaches in 
May 1946 was that there was no evidence of any current 
disability shown on examination).

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, VA 
outpatient treatment reports, dated from December 1997 to 
January 1998, which show that the veteran received treatment 
for headaches.   The Board notes that, for the first time, 
the record includes a diagnosis of a current disability.  The 
veteran also submitted a March 1998 statement from an 
individual who had served with the veteran, which statement 
indicates that the veteran had had headaches during military 
service.

What is different about the newly received evidence is that 
it now includes a diagnosis of headaches, and a lay statement 
indicating that the veteran's headaches began during service.  
This evidence is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, it tends to support the veteran's 
claim in a manner different from the evidence previously of 
record because it shows a diagnosis of headaches not shown 
before, and includes specific statements regarding the onset 
of the veteran's headaches.  Consequently, the VA treatment 
reports and March 1998 statement bear directly and 
substantially upon the issue at hand; they are neither 
duplicative nor cumulative, and are so significant that they 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence.


ORDER

The application to reopen a claim of service connection for 
headaches is granted.


REMAND

In numerous written statements and at his September 2000 
Board hearing, the veteran reported having had constipation 
and headaches since service.  Specifically, he claimed that 
prior to service, he ate only kosher food and because he had 
to eat non-kosher food during service, he developed 
constipation.

In his notice of disagreement, received in May 1998, the 
veteran indicated that he had sought treatment for 
constipation at the Bronx VA Medical Center (VAMC) from 1945 
until he moved to South Carolina in 1974, and at the Columbia 
VAMC ever since.  A review of the record reveals that records 
from the Bronx VAMC have not been associated with the claims 
file; yet, such records may be pertinent to the veteran's 
claim.  VA adjudicators are charged with constructive notice 
of documents generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA is charged with such notice even if the 
documents have not been made part of the record in a claim 
for benefits.  Id.  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made a part of the claims file, a remand is 
required.  See Bell, supra.

In April 1977, in a written statement from the veteran, he 
noted that he had suffered a head injury in service in 1941, 
which was progressively becoming worse, affecting his brain 
and causing severe headaches.  VA outpatient treatment 
records beginning in November 1995 include diagnoses of 
constipation.  Moreover, the veteran submitted a friend's 
statement in March 1998 indicating that the veteran had 
complained of headaches and stomach problems during service.  

Based on a review of the evidence of record, the Board finds 
that further evidentiary development is necessary to obtain 
more definitive evidence on this point, especially in light 
of the passage of time following the veteran's separation 
from service and the first documentation of either a 
disability manifested by constipation or headaches.  
Therefore, to satisfy VA's duty to assist the appellant in 
developing facts pertinent to the claims, a new examination 
is necessary so as to better evaluate the veteran's claims of 
service connection.  Specifically, the Board finds that a 
medical nexus opinion is required from an expert who has 
reviewed the entire claims file, something that has not yet 
been done.  38 C.F.R. § 19.9 (1999).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
a disability manifested by constipation 
or headaches that has not already been 
made part of the record.  The RO should 
also obtain the veteran's VA treatment 
records from the Bronx VAMC from 1945 
through 1974, if any, and ensure that all 
pertinent records of VA treatment have 
been procured for review.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a gastroenterologist to determine 
whether he suffers from a disability 
manifested by constipation that began in 
service.  The claims folder, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
the medical probability that any 
currently diagnosed disability manifested 
by constipation originated in, or is 
otherwise traceable to, military service.  
The rationale for the examiner's opinion 
should be set forth in detail.  

4.  The RO should also schedule the 
veteran for a VA neurologic examination 
to determine whether any headache 
disability is attributable to the 
veteran's time in service.  The claims 
folder, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered in detail by the examiner.  
The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probability that any 
currently diagnosed headache disability 
originated in, or is traceable to, 
military service.  The rationale for the 
examiner's opinion should be set forth in 
detail.  

5.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claims.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 9 -


